Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species (LIST-A classified in E05C 1/14; Y10T 292/0995):
Species A-1: Handle stabilizing mechanism as best represented by Figs. 8-9C
Species A-2: Handle stabilizing mechanism as best represented by Figs. 16-17
Species A-3: Handle stabilizing mechanism as best represented by Figs. 18-19 and 22-24
Species A-4: Handle stabilizing mechanism as best represented by Figs. 33A-B
Species A-5: Handle stabilizing mechanism as best represented by Figs. 34A-B

Species (List-B classified in E05B 53/008; E05C 1/14; Y10T 292/0976, 0977,0974, 0966, 0993):
Species B-1: Handle motion conversion mechanism as best represented by Fig. 6 -7 and 50-53 
Species B-2: Handle motion conversion mechanism as best represented by Fig. 10
Species B-3: Handle motion conversion mechanism as best represented by Fig. 11A-C 
Species B-4: Handle motion conversion mechanism as best represented by Fig. 33A-B 
Species B-5: Handle motion conversion mechanism as best represented by Fig. 40A-41C

Species (List-C classified in E05C 19/02):
Species C-1: a sequential engaging and disengaging mechanism as best represented by Figs. 5
Species C-2: a sequential engaging and disengaging mechanism as best represented by Figs. 16-17
Species C-3: a sequential engaging and disengaging mechanism as best represented by Figs. 18-19 and 23-24 
Species C-4: a sequential engaging and disengaging mechanism as best represented by Figs. 21
Species C-5: a sequential engaging and disengaging mechanism as best represented by Figs. 26-31 and 33A-35
Species C-6: a sequential engaging and disengaging mechanism as best represented by Figs. 48-49

Species (List D classified in E05B 7/00, E05B 1/0038, 0046; E05C 1/12,14; E05B 65/1046; E05C 1/166; E05B 2001/0076):
Species D-1: rotational displacement handle relative to the door as best represented by Figs. 2, 6, 8, 10-11C, 14-16, 33A-35 and 55-56
Species D-2: parallel displacement handle relative to the door as best represented by Figs. 36, 38-39B, and 53-54 

Species (List E classified in Class 49):
Species E-1: mechanism for returning the door to an open position via mechanism 35 as best represented by Fig. 12
Species E-2: mechanism for returning the door to an open position via self-closing hinges that open the door by means of gravity
Species E-3: mechanism for returning the door to an open position via spring-loaded hinges
Species E-4: mechanism for returning the door to an open position via magnets that repel the door from the casing.
Species E-5: mechanism for returning the door to an open position via a spring in a mechanism compressed when the door is closed as best represented by Figs. 47A-47C
Species E-6: mechanism for returning the door to an open position via a hydraulic system for smooth door opening (overhead hydraulic door opener)
Species E-7: mechanism for returning the door to an open position via a floor-mounted hydraulic door opener
Species E-8: mechanism for returning the door to an open position via a spring which incorporates a hydraulic door opener as best represented by Figs. 44A-46 and 56
Species E-9: mechanism for returning the door to an open position via a spring with adjustable opening angle
Species E-10: mechanism for returning the door to an open position via a pivot door opener

Species (List F classified in E05B 17/2057; E05C 19/02, E05B55/00):
Species F-1: Latch bolt of the sequential engaging and disengaging mechanism as best represented by Figs. 9A-9C
Species F-2: Latch bolt of the sequential engaging and disengaging mechanism as best represented by Figs. 17
Species F-3: Latch bolt of the sequential engaging and disengaging mechanism as best represented by Figs. 18, 23, and 27
Species F-4: Latch bolt of the sequential engaging and disengaging mechanism as best represented by Figs. 19-20, and 24
Species F-5: Latch bolt of the sequential engaging and disengaging mechanism as best represented by Figs. 42A-43B

Note: A proper election should include an election of a single species from each on of list A, B, C, D, E, and F. For example, the election of a single species from each one of List A-F that construct the embodiment of the locking mechanism shown in Fig. 33A. 

The species are independent or distinct because the significant varying structure and mechanical connections of the species would require differing determinations of patentable subject matter, in addition to the differing search queries, and therefore, would cause a search and examination burden. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 47, 62, 66, 67 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their patentably distinct characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph/A
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675